DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 7/29/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

	Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that modifying Anglese in view of Sullivan would render the teachings of Anglese unfit for their intended purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, regarding claims 1 and 19, the applicant asserts that modifying Anglese in view of Sullivan would prevent Anglese from providing both monopolar and bipolar end effectors. However, making the sheath attachable or attached does not appear to effect Anglese intended purpose as the abstract of Anglese clearly states that the elongated insulative sheath slidably disposed about the shaft, and an energizable member slidably disposed within the shaft meaning deployment of the energized member is capable regardless of status of the sheath.  Therefore, the combination does not render Anglese unfit for its intended purpose. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, regarding claims 1 and 19, the applicant asserts that the motivation for modifying Anglese in view of Sullivan, relieving strain on the shaft, is not seen as being paramount to the fundamental function of the sheath. However, the examiner believes that relieving strain on the shaft would increase the longevity of the device, which is an appropriate motivation for combining Anglese and Sullivan. Thus, applicant’s arguments are not persuasive and the previous rejection under 35 USC § 103 stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-8, 10, 12-13, 17-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anglese et al., US 20160074101, herein referred to as “Anglese”, in view of Sullivan et al., US 20090270896, herein referred to as “Sullivan”.
Regarding claim 1, Anglese teaches a forceps (Figure 1: instrument 10) comprising: a handpiece (Figure 1: housing 20 which includes handle assembly 30) configured to transfer motion from an actuator (Figure 1: movable handle 40) to an end effector (Figure 1: end effector assembly 100) of the forceps ([0067]), the handpiece including: a lumen extending through a portion of the handpiece (Figure 8: the lumen is occupied by shaft 80); a sleeve affixed to the handpiece (Figures 1 and 8: proximal ferrule 212), the sleeve extending through at least a portion of the lumen ([0075]: “Proximal ferrule 212 includes a body 215 having an annular flange 216 extending radially outwardly from body 215 at the proximal end of body 215. Annular flange 216 is retained within an annular slot 22 defined within housing 20 to fix proximal ferrule 212 in position relative to housing 20.”); and a shaft (Figures 1 and 8: sheath 214) extending into the sleeve ([0075]: “Elongated insulative sheath 214 is slidably disposed about shaft 80 and extends into proximal ferrule 212.”). Anglese does not explicitly teach a device wherein the shaft is affixed to the sleeve.
However, Sullivan discloses a device (Figure 1: introducer 7) wherein the shaft (Figure 1: sheath 191) is affixed to the sleeve (Figure 1: strain member 181 and [0077]: “Proximal end 192 of sheath 191 may be partially inserted into lumen 189 of strain relief member 181 and may be tightly fitted within lumen 189 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 192 of sheath 191 flush with proximal end 183 of strain relief member 181 and with distal end 193 of sheath 191 extending distally beyond distal end 185 of strain relief member 181 for several inches.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Anglese with the shaft affixed to the sleeve as disclosed by Sullivan to relieve strain on the shaft (Sullivan [0076]-[0077]).
Regarding claim 2, Anglese in view of Sullivan teaches the forceps of claim 1. Anglese teaches a device with a sleeve (Figures 1 and 8: proximal ferrule 212), but does not explicitly teach a device wherein the sleeve comprises a metal material. 
However, Sullivan discloses a device with a sleeve that comprises a metal material ([0064]: “a strain relief member 74, which may be a unitary tubular structure made of a rigid polymer or metal”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the sleeve taught by Anglese with the sleeve comprising a metal material to use a known material for medical devices such as a metal or rigid polymer as presented in Sullivan (MPEP Section 2143 I. B.).
Regarding claim 4, Anglese in view of Sullivan teaches the forceps of claim 1. Anglese teaches a device with a sleeve (Figures 1 and 8: proximal ferrule 212), but does not explicitly teach a device wherein the sleeve is affixed to the handpiece by adhesive.
However, Sullivan discloses a device (Figure 1: introducer 7) wherein the sleeve is affixed to the handpiece by adhesive ([0076]: “Strain relief member 181 may be partially inserted into lumen 157 of manifold 145 and may be tightly fitted within lumen 157 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 183 of strain relief member 181 being positioned just distal to open distal end 165 of side member 149 and with distal end 185 of strain relief member 181 extending distally a short distance beyond distal end 153 of main member 147.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Anglese with the sleeve affixed to the handpiece by adhesive disclosed by Sullivan for increased safety during operation of the device (Sullivan [0071]).
Regarding claim 7, Anglese in view of Sullivan teaches the forceps of claim 1, and Anglese further teaches forceps wherein the sleeve (Figures 1 and 8: proximal ferrule 212) extends from the handpiece (Figure 1: housing 20 which includes handle assembly 30) along the direction of the shaft (Figures 1 and 8: sheath 214, proximal ferrule extends from the handpiece along the direction of the sheath).
Regarding claim 8, Anglese in view of Sullivan teaches the forceps of claim 7, but Anglese does not explicitly teach a device wherein the sleeve and the shaft are fixed to each other at a location distal of the handpiece.
However, Sullivan discloses a device (Figure 1: introducer 7) wherein the sleeve (Figure 1: strain member 181) and the shaft (Figure 1: sheath 191) are fixed to each other at a location distal of the handpiece ([0077]: “Proximal end 192 of sheath 191 may be partially inserted into lumen 189 of strain relief member 181 and may be tightly fitted within lumen 189 and fixedly secured thereto using a suitable adhesive or the like” wherein the lumen of the strain relief member is distal of the handpiece). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Anglese with the sleeve affixed to the shaft distal of the handpiece for increased safety during operation of the device (Sullivan [0071]).
Regarding claim 10, Anglese in view of Sullivan teaches the forceps of claim 1, and Anglese further teaches forceps (Figure 1: instrument 10) wherein the handpiece (Figure 1: housing 20 which includes handle assembly 30) includes a housing (Figure 1: housing 20) and a hub (Figure 3: drive assembly 140) that is rotatable with respect to the housing ([0080]: “Thus, with rotation wheel 72 fixed about shaft 80, with end effector assembly 100 engaged at the distal end of shaft 80, with engagement pin 232 engaged to sheath assembly 210 and energizable member 220 of monopolar assembly 200 and extending through opposed longitudinal slots 152 of drive bar 142, and with proximal foot 163 of knife bar 162 extending through elongated cut-out 150 (FIG. 8) of drive bar 142, shaft 80, end effector assembly 100, drive assembly 140, knife assembly 160, and monopolar assembly 200 are rotatably fixed relative to one another and are capable of being rotated relative to housing 20 and in cooperation with one another via rotation of rotation wheel 72.”), wherein the hub is configured to transfer the motion received from the actuator (Figure 1: movable handle 40) through the hub and to the shaft ([0060]: “As detailed below, shaft 80 extends distally from housing 20 and supports end effector assembly 100 at a distal end thereof, drive assembly 140 operably couples handle assembly 30 with end effector assembly 100 to enable selective manipulation of jaw members 110, 120 of end effector assembly 100” and [0065]), the hub including: a body extending from a proximal end to a distal end (Figure 6: drive bar 142), and wherein the lumen extends through the body from the proximal end to the distal end (Figure 3 and 6: the entirety of drive bar 142 is included in the lumen), wherein the sleeve being affixed to the handpiece (Figures 1 and 8: proximal ferrule 212) includes the sleeve being affixed to the body ([0065]: “drive bar 142 that is slidably disposed within shaft 80” and [0075]: “Elongated insulative sheath 214 is slidably disposed about shaft 80 and extends into proximal ferrule 212”), the sleeve extending through at least a portion of the lumen ([0075]: “Proximal ferrule 212 includes a body 215 having an annular flange 216 extending radially outwardly from body 215 at the proximal end of body 215. Annular flange 216 is retained within an annular slot 22 defined within housing 20 to fix proximal ferrule 212 in position relative to housing 20.”).
Regarding claim 12, Anglese in view of Sullivan teaches the forceps of claim 10, and Sullivan further teaches a device wherein the hub (Figure 2B: gear assembly 50 with includes bushing 45) includes an aperture (Figure 2B: circumferential slot 46) that extends through at least a portion of the handpiece intersecting the lumen (Figure 2B: circumferential slot 46 is within the handpiece and intersects the lumen), and wherein the sleeve (Figure 2B: inner tubular member) is coupled to the shaft (Figure 2B: shaft 35, particularly distal end 41 of shaft 35) along the aperture (Figures 2A-2C and [0060]: “Distal end 41 of shaft 35 may be appropriately dimensioned to be received within an opening 44 in an annular bushing 45, which bushing 45 may be matingly mounted on a rib 14-2 via a circumferential slot 46 provided in bushing 45. It should be noted that, although shaft 35 is adapted for rotation, shaft 35 is translationally stationary.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Anglese with the aperture taught by Sullivan to connect pieces of the device together ([0060]).
Regarding claim 13, Anglese in view of Sullivan teaches the forceps of claim 10. Anglese teaches a device with a sleeve (Figures 1 and 8: proximal ferrule 212), but does not explicitly teach a device wherein the sleeve comprises a metal material. 
However, Sullivan discloses a device with a sleeve that comprises a metal material ([0064]: “a strain relief member 74, which may be a unitary tubular structure made of a rigid polymer or metal”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the sleeve taught by Anglese with the sleeve comprising a metal material to use a known material for medical devices such as a metal or rigid polymer as presented in Sullivan (MPEP Section 2143 I. B.).
Regarding claim 17, Anglese in view of Sullivan teaches the forceps of claim 10 and Anglese further teaches a device wherein the sleeve (Figures 1 and 8: proximal ferrule 212) extends distal of the hub (Figure 3: proximal ferrule 212 extends distal of drive assembly 140).
Regarding claim 18, Anglese in view of Sullivan teaches the forceps of claim 10 and Sullivan further teaches a device (Figure 1: introducer 7) wherein the sleeve (Figure 1: strain member 181) and the shaft (Figure 1: sheath 191) are fixed to each other at a location distal of the hub  ([0077]: “Proximal end 192 of sheath 191 may be partially inserted into lumen 189 of strain relief member 181 and may be tightly fitted within lumen 189 and fixedly secured thereto using a suitable adhesive or the like” wherein the lumen of the strain relief member is distal of the hub, translation assembly 61). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Anglese with the shaft affixed to the sleeve as disclosed by Sullivan to relieve strain on the shaft (Sullivan [0076]-[0077]).
Regarding claim 19, Anglese teaches a medical device (Figure 1: instrument 10) comprising: a handpiece (Figure 1: housing 20 which includes handle assembly 30) configured to transfer motion from an actuator (Figure 1: movable handle 40) to an end effector (Figure 1: end effector assembly 100) of the medical device ([0067]), the handpiece including: a lumen extending through a portion of the handpiece (Figure 8: the lumen is occupied by shaft 80); a sleeve affixed to the handpiece (Figures 1 and 8: proximal ferrule 212), the sleeve extending through at least a portion of the lumen ([0075]: “Proximal ferrule 212 includes a body 215 having an annular flange 216 extending radially outwardly from body 215 at the proximal end of body 215. Annular flange 216 is retained within an annular slot 22 defined within housing 20 to fix proximal ferrule 212 in position relative to housing 20.”); and a shaft (Figures 1 and 8: sheath 214) extending into the sleeve ([0075]: “Elongated insulative sheath 214 is slidably disposed about shaft 80 and extends into proximal ferrule 212.”). Anglese does not explicitly teach a device wherein the shaft is affixed to the sleeve.
However, Sullivan discloses a device (Figure 1: introducer 7) wherein the shaft (Figure 1: sheath 191) is affixed to the sleeve (Figure 1: strain member 181 and [0077]: “Proximal end 192 of sheath 191 may be partially inserted into lumen 189 of strain relief member 181 and may be tightly fitted within lumen 189 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 192 of sheath 191 flush with proximal end 183 of strain relief member 181 and with distal end 193 of sheath 191 extending distally beyond distal end 185 of strain relief member 181 for several inches.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Anglese with the shaft affixed to the sleeve as disclosed by Sullivan to relieve strain on the shaft (Sullivan [0076]-[0077]).
Regarding claim 22, Anglese in view of Sullivan teaches the medical device of claim 19. Anglese teaches a device with a sleeve (Figures 1 and 8: proximal ferrule 212), but does not explicitly teach a device wherein the sleeve is affixed to the handpiece by adhesive.
However, Sullivan discloses a device (Figure 1: introducer 7) wherein the sleeve is affixed to the handpiece by adhesive ([0076]: “Strain relief member 181 may be partially inserted into lumen 157 of manifold 145 and may be tightly fitted within lumen 157 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 183 of strain relief member 181 being positioned just distal to open distal end 165 of side member 149 and with distal end 185 of strain relief member 181 extending distally a short distance beyond distal end 153 of main member 147.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Anglese with the sleeve affixed to the handpiece by adhesive disclosed by Sullivan for increased safety during operation of the device (Sullivan [0071]).
Regarding claim 23, Anglese in view of Sullivan and Horner teaches the medical device of claim 19, and Sullivan further teaches a device comprising an aperture (Figure 2B: circumferential slot 46) that extends through at least a portion of the handpiece intersecting the lumen (Figure 2B: circumferential slot 46 is within the handpiece and intersects the lumen), and wherein the sleeve (Figure 2B: inner tubular member) is coupled to the shaft (Figure 2B: shaft 35, particularly distal end 41 of shaft 35) along the aperture (Figures 2A-2C and [0060]: “Distal end 41 of shaft 35 may be appropriately dimensioned to be received within an opening 44 in an annular bushing 45, which bushing 45 may be matingly mounted on a rib 14-2 via a circumferential slot 46 provided in bushing 45. It should be noted that, although shaft 35 is adapted for rotation, shaft 35 is translationally stationary.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Anglese with the aperture taught by Sullivan to connect pieces of the device together ([0060]).

Claims 3, 5, 9, 11, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anglese in view of Sullivan, further in view of Horner et al., US 20110270251, herein referred to as “Horner”.
Regarding claims 3 and 21, Anglese in view of Sullivan teaches the forceps of claim 1 and the medical device of claim 19, respectively. Sullivan discloses a device (Figure 1: introducer 7) wherein the sleeve is affixed to the handpiece by adhesive ([0076]: “Strain relief member 181 may be partially inserted into lumen 157 of manifold 145 and may be tightly fitted within lumen 157 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 183 of strain relief member 181 being positioned just distal to open distal end 165 of side member 149 and with distal end 185 of strain relief member 181 extending distally a short distance beyond distal end 153 of main member 147.”), but Anglese in view of Sullivan does not explicitly disclose a device wherein the method of affixing is overmolding.
However, Horner discloses a forceps (Figure 1: forceps 10) wherein two pieces are affixing using overmolding ([0008]: “The method also includes the step of overmolding an insulative material about the support base to secure the tissue sealing surface to the support base.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Sullivan with the method of affixing disclosed by Horner to secure the two parts of the device together (Horner [0008]).
Regarding claims 5, 14, and 15, Anglese in view of Sullivan teaches the forceps of claim 1, the forceps of claim 10, and the forceps of claim 12, respectively, and Sullivan discloses a device (Figure 1: introducer 7) wherein the sleeve is affixed to the shaft by adhesive ([0077]: “Proximal end 192 of sheath 191 may be partially inserted into lumen 189 of strain relief member 181 and may be tightly fitted within lumen 189 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 192 of sheath 191 flush with proximal end 183 of strain relief member 181 and with distal end 193 of sheath 191 extending distally beyond distal end 185 of strain relief member 181 for several inches.”), but Anglese in view of Sullivan does not explicitly disclose a device wherein the method of affixing is welding.
However, Horner discloses a forceps (Figure 1: forceps 10) wherein two pieces are affixing using welding (Claim 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the method of affixing disclosed by Sullivan with the method of affixing disclosed by Horner because this is a simple substitution of one known way of attaching an element (adhesive) to another (welding) to yield the predictable result of attaching the two elements (MPEP Section 2143 I. B.).
Regarding claim 9, Anglese in view of Sullivan and Horner teaches the forceps of claim 5, and Sullivan further teaches a device comprising an aperture (Figure 2B: circumferential slot 46) that extends through at least a portion of the handpiece intersecting the lumen (Figure 2B: circumferential slot 46 is within the handpiece and intersects the lumen), and wherein the sleeve (Figure 2B: inner tubular member) is coupled to the shaft (Figure 2B: shaft 35, particularly distal end 41 of shaft 35) along the aperture (Figures 2A-2C and [0060]: “Distal end 41 of shaft 35 may be appropriately dimensioned to be received within an opening 44 in an annular bushing 45, which bushing 45 may be matingly mounted on a rib 14-2 via a circumferential slot 46 provided in bushing 45. It should be noted that, although shaft 35 is adapted for rotation, shaft 35 is translationally stationary.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device disclosed by Anglese with the aperture taught by Sullivan to connect pieces of the device together ([0060]).
Regarding claim 11, Anglese in view of Sullivan teaches the forceps of claim 10. Sullivan discloses a device (Figure 1: introducer 7) wherein the sleeve is affixed to the hub by adhesive ([0076]: “Strain relief member 181 may be partially inserted into lumen 157 of manifold 145 and may be tightly fitted within lumen 157 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 183 of strain relief member 181 being positioned just distal to open distal end 165 of side member 149 and with distal end 185 of strain relief member 181 extending distally a short distance beyond distal end 153 of main member 147.”), but Anglese in view of Sullivan does not explicitly disclose a device wherein the method of affixing is overmolding.
However, Horner discloses a forceps (Figure 1: forceps 10) wherein two pieces are affixing using overmolding ([0008]: “The method also includes the step of overmolding an insulative material about the support base to secure the tissue sealing surface to the support base.”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Sullivan with the method of affixing disclosed by Horner to secure the two parts of the device together (Horner [0008]).
Regarding claim 20, Anglese in view of Sullivan teaches the medical device of claim 19. Sullivan further teaches a device wherein the sleeve comprises a metal material ([0064]: “a strain relief member 74, which may be a unitary tubular structure made of a rigid polymer or metal”) and wherein the sleeve is affixed to the shaft ([0077]: “Proximal end 192 of sheath 191 may be partially inserted into lumen 189 of strain relief member 181 and may be tightly fitted within lumen 189 and fixedly secured thereto using a suitable adhesive or the like, with proximal end 192 of sheath 191 flush with proximal end 183 of strain relief member 181 and with distal end 193 of sheath 191 extending distally beyond distal end 185 of strain relief member 181 for several inches.”), but Anglese in view of Sullivan does not explicitly disclose a device wherein the method of affixing is welding.
However, Horner discloses a forceps (Figure 1: forceps 10) wherein two pieces are affixing using welding (Claim 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the method of affixing disclosed by Sullivan with the method of affixing disclosed by Horner because this is a simple substitution of one known way of attaching an element (adhesive) to another (welding) to yield the predictable result of attaching the two elements (MPEP Section 2143 I. B.). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anglese in view of Sullivan and Horner, further in view of Lau et al., US 20060217706, herein referred to as “Lau”.
Regarding claim 6, Anglese in view of Sullivan and Horner discloses the forceps of claim 5, but does not explicitly disclose a weld that is a laser weld.
However, Lau discloses a device (Figure 1) wherein the weld is a laser weld ([0079]: “In the context of the present application, the term "resistance weld" used to describe the joint between two mechanical parts encompasses all suitable varieties of such joints, including for example, spot welds, laser welds, soldered joints, brazed joints, etc.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the welding in Horner to specifically be a laser weld as disclosed by Lau to electrically connect two parts of the device (Lau [0079]).
Regarding claim 16, Anglese in view of Sullivan and Horner discloses the forceps of claim 14, but does not explicitly disclose a weld that is a laser weld.
However, Lau discloses a device (Figure 1) wherein the weld is a laser weld ([0079]: “In the context of the present application, the term "resistance weld" used to describe the joint between two mechanical parts encompasses all suitable varieties of such joints, including for example, spot welds, laser welds, soldered joints, brazed joints, etc.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the welding in Horner to specifically be a laser weld as disclosed by Lau to electrically connect two parts of the device (Lau [0079]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                     /JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794